DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al. (US 10,138,820 B2) in view of Semeyn, Jr. et al. (US 6,253,732 B1).
Regarding claim 1, Kohler discloses a throttle device (10), comprising: a body (12) which defines an intake passage (14), a valve shaft (16) rotatably supported by the body, a throttle valve (20) fixed to the valve shaft (16) to open and close the intake passage, a drive source (motor 38) which applies a drive force to the valve shaft (16), and a default mechanism (figure 5) which positions the throttle valve at a default position between a fully closed position and a fully open position; wherein the default 
Kohler is silent as to the second rotation body engages with a defining portion to limit the rotation in a valve-closing direction.
Semeyn, Jr. discloses a default lever (160) that engages with a default spring member (150) to limit the rotation in a valve-closing direction; see col. 6 and ll. 62-67+.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kohler by replacing the second rotation body (30) with the default lever (160) of Semeyn to engage the second rotation body with the a defining portion to limit the rotation of the shaft in a valve-closing direction and improve control of the throttle valve in its default position.



Regarding claim 3, wherein the first urging spring (62) and the second urging spring (64) are torsion coil springs disposed around the valve shaft (16).
Regarding claim 4, wherein the first urging spring (62) and the second urging spring (64) are disposed in a nested shape around an axis of the valve shaft (16) or disposed adjacently in an axial direction of the valve shaft.
Regarding claim 5, wherein the body (22, 30) comprises an accommodation recess (figures 2 and 3, Semeyn, Jr.) which accommodates the second rotation body (160), the second rotation body (160) is rotatably supported by the valve shaft (62) and disposed in the accommodation recess, and the first rotation body (104) is disposed to face the body and the second rotation body (160).
Regarding claim 6, wherein the first rotation body comprises a first latching portion which latches one end of the first urging spring, a second latching portion which latches one end of the second urging spring, and a first engagement portion detachably engaged with the second rotation body; the body comprises a third latching portion which latches the other end of the first urging spring; and the second rotation body comprises a fourth latching portion which latches the other end of the second urging spring, a second engagement portion detachably engaged with the first engagement portion of the first rotation body, and a contact portion which detachably comes into contact with the defining portion; see Semeyn, figure 3.

the second rotation body comprises a ring-like groove which receives the coil portion of the first urging spring or the coil portion of the second urging spring; see fig. 3.
Regarding claim 8, wherein the first rotation body comprises a recess which receives the coil portion of the first urging spring, and a recess which receives the coil portion of the second urging spring.
Regarding claim 9, wherein the defining portion is an adjustment screw (66) to the body.
Regarding claim 10, wherein the first rotation body (58) comprises a transmission portion with which the drive force (38) of the drive source is transmitted.
Regarding claim 11, comprises a position sensor which detects an aperture position of the throttle valve, wherein the position sensor (col. 7 and l. 44) and the default mechanism are disposed on one side of the body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose throttle valve control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747